Case:20-00068-LTS Doc#:56 Filed:12/23/20 Entered:12/23/20 13:36:31                                      Desc: Main
                          Document Page 1 of 4



                             IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF PUERTO RICO



    In re:                                                    PROMESA
                                                              Title III
    THE FINANCIAL OVERSIGHT AND
    MANAGEMENT BOARD FOR PUERTO
    RICO,
                                                              No. 17 BK 3283-LTS
              as representative of
    THE COMMONWEALTH OF PUERTO RICO, (Jointly Administered)
                                     Debtors. 1

    AMBAC ASSURANCE CORPORATION,                              Adv. Proc. No. 20-00068-LTS
              Plaintiff,
    v.
    THE FINANCIAL OVERSIGHT AND
    MANAGEMENT BOARD FOR PUERTO
    RICO; JOSÉ B. CARRIÓN III; ANDREW
    G. BIGGS; CARLOS M. GARCÍA;
    ARTHUR J. GONZÁLEZ; JOSÉ R.
    GONZALEZ; ANA J. MATOSANTOS;
    DAVID A. SKEEL, JR.,
                                 Defendants.




1
  The Debtors in these Title III Cases, along with each Debtor’s respective Title III case number and the last four (4)
digits of each Debtor’s federal tax identification number, as applicable, are the (i) Commonwealth of Puerto Rico (the
“Commonwealth”) (Bankruptcy Case No. 17-BK-3283-LTS) (Last Four Digits of Federal Tax ID: 3481); (ii) Puerto
Rico Sales Tax Financing Corporation (“COFINA”) (Bankruptcy Case No. 17-BK 3284-LTS) (Last Four Digits of
Federal Tax ID: 8474); (iii) Puerto Rico Highways and Transportation Authority (“HTA”) (Bankruptcy Case No. 17-
BK-3567-LTS) (Last Four Digits of Federal Tax ID: 3808); (iv) Employees Retirement System of the Government of
the Commonwealth of Puerto Rico (“ERS”) (Bankruptcy Case No. 17-BK-3566-LTS) (Last Four Digits of Federal
Tax ID: 9686); (v) Puerto Rico Electric Power Authority (“PREPA”) (Bankruptcy Case No. 17- BK-4780-LTS) (Last
Four Digits of Federal Tax ID: 3747); and (vi) Puerto Rico Public Buildings Authority (“PBA”) (Bankruptcy Case
No. 19-BK-5523-LTS) (Last Four Digits of Federal Tax ID: 3801) (Title III case numbers are listed as Bankruptcy
Case numbers due to software limitations).


42455.00200
Case:20-00068-LTS Doc#:56 Filed:12/23/20 Entered:12/23/20 13:36:31                    Desc: Main
                          Document Page 2 of 4



             SUPPLEMENTAL CORPORATE DISCLOSURE STATEMENT

TO THE HONORABLE COURT:

       Pursuant to Rule 7.1 of the Federal Rules of Civil Procedure, Rule 7007.1 of the Federal

Rules of Bankruptcy Procedure, and Local Rule 7.1 of the Local Rules of the United States District

Court for the District of Puerto Rico, Ambac Assurance Corporation’s (“Ambac”) corporate

disclosure statement is updated as follows:

       Ambac respectfully states that it is a wholly owned subsidiary of Ambac Financial Group,

Inc. (“AFG”). AFG is a public corporation whose stock is traded on the New York Stock Exchange

(AMBC). According to recent Schedule 13F filings made with the U.S. Securities and Exchange

Commission as of September 30, 2020, BlackRock, Inc. is a beneficial owner of 10% or more of

AFG stock. The most recent filings no longer show The Vanguard Group as a beneficial owner

of 10% or more of AFG stock.




                          [Remainder of page intentionally left blank]




                                                1
Case:20-00068-LTS Doc#:56 Filed:12/23/20 Entered:12/23/20 13:36:31                       Desc: Main
                          Document Page 3 of 4



Dated: December 23, 2020

 FERRAIUOLI LLC
 By: /s/ Roberto Cámara-Fuertes
 Roberto Cámara-Fuertes (USDC-PR No.
 219002)
 Sonia Colón (USDC-PR No. 213809)
 221 Ponce de León Avenue, 5th Floor
 San Juan, PR 00917
 Telephone: (787) 766-7000
 Facsimile: (787) 766-7001
 Email: rcamara@ferraiuoli.com
          scolon@ferraiuoli.com



 COOLEY LLP                                          MILBANK LLP
 By: /s/ Elizabeth B. Prelogar                       By: /s/ Atara Miller
 Elizabeth B. Prelogar (admitted pro hac vice)       Dennis F. Dunne (admitted pro hac vice)
 1299 Pennsylvania Avenue NW,                        Atara Miller (admitted pro hac vice)
 Suite 700                                           Grant R. Mainland (admitted pro hac vice)
 Washington, DC 20004                                John J. Hughes, III (admitted pro hac vice)
 Telephone: (202) 842-7800                           Jonathan Ohring (admitted pro hac vice)
 Facsimile: (787) 766-7001                           55 Hudson Yards
 Email: eprelogar@cooley.com                         New York, NY 10001
                                                     Telephone: (212) 530-5000
 Reed Smith (admitted pro hac vice)                  Facsimile: (212) 530-5219
 55 Hudson Yards                                     Email: ddunne@milbank.com
 New York, NY 10001-2157                                     amiller@milbank.com
 Telephone: (212) 479-6000                                   gmainland@milbank.com
 Facsimile: (212) 479-6275                                   jhughes2@milbank.com
 Email: reed.smith@cooley.com                                johring@milbank.com




                                                 2
Case:20-00068-LTS Doc#:56 Filed:12/23/20 Entered:12/23/20 13:36:31                    Desc: Main
                          Document Page 4 of 4



                               CERTIFICATE OF SERVICE

       I hereby certify that on this same date a true and exact copy of this notice was filed with

the Clerk of Court using the CM/ECF system, which will notify a copy to counsel of record.


                                            /s/ Roberto Cámara-Fuertes
                                            Roberto Cámara-Fuertes (USDC-PR No. 219002)
                                            221 Ponce de León Avenue, 5th Floor
                                            San Juan, PR 00917
                                            Telephone: (787) 766-7000
                                            Facsimile: (787) 766-7001
                                            Email: rcamara@ferraiuoli.com




                                                3
